Title: From John Adams to Winthrop Sargent, 4 April 1799
From: Adams, John
To: Sargent, Winthrop



Sir
Quincy April 4th 1799.

I have received your letter of the 8th of Jany. inclosing an address from the inhabitants of the Mississippi territory, which is very acceptable and pleasing to me.
For the polite manner in which you communicated this kind attention of your fellow citizens to me, I pray you to accept my thanks.
The situation, in which your country has placed you, is at present of great importance to its interest and safety & I doubt not your conduct in it, will be marked with that zeal industry, œconomy integrity & ability, which have always attended your course through life.
With great esteem I have the honor to be Sir / your most obedient servant
